—Appeal by the defendant from a judgment of the County Court, Westchester County (Herold, J.), rendered December 2, 1991, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial by several allegedly improper comments that were made by the prosecutor while cross-examining the defense witnesses and during summation. We find that the majority of the challenges to the prosecutor’s remarks are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the challenged remarks are, for the most part, fair response to the defendant’s summation, fair comment on the evidence, or otherwise proper (see, People v Ashwal, 39 NY2d 105; People v Holland, 204 AD2d 483; People v Lamour, 203 AD2d 388). The remaining comments are not so prejudicial as to warrant reversal, especially in light of the County Court’s curative instructions and the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 237; People v Galloway, 54 NY2d 396; People v Holland, supra; People v Lamour, supra).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Lawrence, O’Brien and Krausman, JJ., concur.